—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from his employment as a night doorman for a residential building management company under disqualifying circumstances. The record reveals that claimant repeatedly blocked the outer doors by inserting a baseball bat through the door handles or locking them with a bicycle chain, which prevented tenants from immediately accessing the building late at night. Claimant’s conduct was in contravention of the employer’s repeated security instructions that the outer doors must remain unlocked and unobstructed at all times. Under these circumstances, claimant’s insubordinate conduct of failing to abide by the employer’s repeated directive constitutes disqualifying misconduct (see, Matter of Seguin [Sweeney], 244 AD2d 747), despite claimant’s proffered excuse for his actions. Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.